UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):September 19, 2012 AMREP CORPORATION (Exact name of Registrant as specified in its charter) Oklahoma 1-4702 59-0936128 (State or other jurisdiction of (Commission File (IRS Employer incorporation) Number) Identification No.) 300 Alexander Park, Suite 204, Princeton, New Jersey (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:(609) 716-8200 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the Registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.03.Amendments to Articles of Incorporation or Bylaws; Change in Fiscal Year. On September 19, 2012, the Board of Directors amended Section 7 of Article III of the Company’s By-Laws to provide that the presence of a majority of the entire Board of Directors is necessary to constitute a quorum at meetings of the Board. Item 5.07.Submission of Matters to a Vote of Security Holders. The 2012 Annual Meeting of Shareholders of the Company was held on September 19, 2012. At the meeting, shareholders holding an aggregate of 4,515,277 shares of Common Stock, par value $.10, of the Company out of a total of 5,996,212 shares outstanding and entitled to vote, were present in person or represented by proxy. At the meeting, the following named persons were reelected directors of the Company in Class I by the final votes set forth opposite their names, to hold office until the 2015 Annual Meeting of Shareholders and until their successors are elected and qualified: Name Votes For Votes Withheld Edward B. Cloues, II Jonathan B. Weller Item 9.01. Financial Statements and Exhibits. Exhibit No. Description 3(a) Amendment of Section 7 of Article III of the By-Laws. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. AMREP CORPORATION (Registrant) By:/s/Peter M. Pizza Peter M. Pizza Vice President and Chief Financial Officer Date:September 20, 2012 -2- EXHIBIT INDEX Exhibit No. Description 3(a) Amendment of Section 7 of Article III of the By-Laws. -3-
